Name: Commission Regulation (EEC) No 1459/88 of 27 May 1988 re-establishing the levying of customs duties on synthetic camphor of the combined nomenclature CN code ex 2914 and other vitamins and their derivatives falling within CN code 2936, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  plant product
 Date Published: nan

 No L 132/46 Official Journal of the European , Communities 28 . 5. 88 COMMISSION REGULATION (EEC) No 1459/88 of 27 May 1988 re-establishing the levying of customs duties on synthetic camphor of the combined nomenclature CN code ex 2914 and other vitamins and their deriva ­ tives falling within CN code 2936, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply Whereas, in the case of synthetic camphor of the combined nomenclature code ex 2914 and other vitamins and their derivatives falling within CN code 2936 originating in China the individual ceiling was fixed at 280 000 and 830 000 ECU respectively ; whereas, on 24 May 1988, imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, y HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 December 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in. Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : Article 1 As from 31 May 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.0165 ex 2914 21 00 Synthetic camphor 10.0360 2936.22 00 1 2936 28 00 2936 29 90 Other vitamins and their derivatives Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12. 12. 1987, p. 1 .